ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_04_FR.txt.                              DÉCLARATION DE M. LE JUGE BENNOUNA



       1. J’ai dû, à mon regret, voter contre la décision de la Cour qui a considéré qu’elle était
compétente, ratione temporis, pour connaître des faits et des événements, allégués par le Nicaragua,
qui seraient intervenus après le 27 novembre 2013 (par. 261, point 1)). C’est à cette date, en effet,
que le pacte de Bogotá, qui fonde la compétence de la Cour, a cessé de produire ses effets dans les
relations entre les deux Parties.


       2. Aux termes de l’article XXXI, paragraphe c), du pacte, les Parties reconnaissent «la
juridiction de la Cour sur tous les différends d’ordre juridique surgissant entre elles et ayant pour
objet … [l]’existence de tout fait qui, s’il était établi, constituerait la violation d’un engagement
international». Cette disposition précise également que cette reconnaissance ne vaut que «tant que le
présent Traité restera en vigueur».


       3. A mon avis, la Cour aurait dû se livrer à l’interprétation de ce traité et notamment de la
clause compromissoire de l’article XXXI, en se fondant sur les méthodes d’interprétation prévues
par la convention de Vienne sur le droit des traités de 1969, qui ont désormais valeur coutumière
(Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal), arrêt, C.I.J. Recueil 1991,
p. 69-70, par. 48). Ainsi, selon l’article 31, paragraphe 1, de cette convention, «[u]n traité doit être
interprété de bonne foi suivant le sens ordinaire à attribuer aux termes du traité dans leur contexte et
à la lumière de son objet et de son but». La Cour a souligné que «[l]’interprétation doit être fondée
avant tout sur le texte du traité lui-même» (Différend territorial (Jamahiriya arabe libyenne/Tchad),
arrêt, C.I.J. Recueil 1994, p. 22, par. 41 ; Licéité de l’emploi de la force (Serbie-et-Monténégro
c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 318, par. 100).


      4. Selon l’article LVI du pacte,

      «[l]a durée du présent Traité sera indéfinie, mais il pourra être dénoncé moyennant un
      préavis d’un an ; passé ce délai il cessera de produire ses effets par rapport à la partie
      qui l’a dénoncé, et demeurera en vigueur en ce qui concerne les autres signataires. L’avis
      de dénonciation sera adressé à l’Union Panaméricaine qui le transmettra aux autres
      Parties Contractantes.

            La dénonciation n’aura aucun effet sur les procédures en cours entamées avant la
      transmission de l’avis en question.»

La Colombie a procédé à cette dénonciation le 27 novembre 2012, et celle-ci a pris effet à partir du
27 novembre 2013.


       5. Certes, l’extinction, ultérieure au dépôt de la requête, du pacte de Bogotá ne peut porter
atteinte à la compétence de la Cour, établie par sa décision de 2016, pour connaître du différend tel
qu’il existait le 26 novembre 2013, date du dépôt de la requête par le Nicaragua. Je ne pense pas,
cependant, que cette compétence puisse s’étendre aux faits et événements survenus après la date
critique du 27 novembre 2013.


        6. Dès lors, à partir de cette date, la Cour, suivant le sens ordinaire des termes de
l’article XXXI, paragraphe c) du pacte, ne pouvait connaître d’un différend entre les Parties sur
«[l]’existence de tout fait qui, s’il était établi, constituerait la violation d’un engagement
international». Il convenait ainsi pour la Cour, afin de se conformer à cette disposition, de se déclarer

                                                 -2-

incompétente pour se prononcer sur tous les incidents allégués par le demandeur et intervenus après
la date critique du 27 novembre 2013.


       7. Au lieu de s’en tenir à cette démarche, en interprétant la clause compromissoire dans le
respect du consentement donné par les parties à sa juridiction, la Cour a invoqué des précédents
(par. 44) relatifs à la compétence ratione materiae ou, le plus souvent, à la recevabilité des demandes
tardives, après le dépôt de la requête, dans des cas où le titre de compétence était toujours valide. A
ce propos, elle extrait de ladite jurisprudence deux critères qui ne valent que pour les demandes
tardives et qui n’ont aucun rapport avec la recherche de la compétence ratione temporis alors que le
consentement des parties à celle-ci est devenu caduc. Aucune des affaires auxquelles la Cour se réfère
(ibid.) ne concerne la survenance de faits ou d’événements postérieurs à la date où le titre de
compétence n’était plus en vigueur entre les parties. Dès lors, la présente affaire ne peut
manifestement pas recevoir un traitement analogue à celui qui découle des précédents mentionnés
par la Cour dans la mesure où elle concerne une situation qui ne leur est pas comparable. La Cour
reconnaît que, «par le passé, [elle] n’a pas été saisie d’une question comme celle que présente la
Colombie en l’espèce» (par. 43), et c’est d’ailleurs tout ce qui fait l’importance de la présente
décision où la Cour, ne pouvant s’appuyer sur aucun précédent, a été amenée à innover, sans
réellement produire un raisonnement à l’appui de cela.


      8. Ce faisant, la Cour n’a apporté aucune réponse, fondée sur la clause compromissoire du
pacte de Bogotá, lequel ne l’autorise pas à se prononcer sur les incidents allégués survenus après le
27 novembre 2013, date à laquelle le pacte n’était plus en vigueur et ne pouvait produire aucun effet
dans les relations entre les deux Parties.


       9. Il convient de noter que la Cour a mis l’accent sur l’affaire relative à Certaines questions
concernant l’entraide judiciaire en matière pénale (Djibouti c. France). Or, elle s’était prononcée,
dans ce cas, sur la base du forum prorogatum, afin de déterminer sa compétence ratione materiae. Il
s’agissait d’apprécier la portée du consentement donné par la France à la requête de Djibouti, d’où il
découlait que «les demandes relatives aux mandats d’arrêt concernent des questions qui n’entrent
pas dans le champ de la compétence ratione materiae de la Cour» (arrêt, C.I.J. Recueil 2008, p. 212,
par. 88).


       10. Le Nicaragua, conscient de l’insuffisance de son argumentation visant à rattacher la
présente affaire aux critères en matière de recevabilité propres aux demandes tardives, a qualifié les
faits ou événements en question de «composites et continus» (par. 38). La Cour ne s’est d’ailleurs
pas attardée sur cette expression, empruntée au droit de la responsabilité internationale, et qui ne
pouvait pas aider à répondre à la question de la compétence ratione temporis.


       11. A mon avis, l’absence de titre de compétence ratione temporis, après la date critique du
27 novembre 2013, aurait dû amener la Cour à refuser de se prononcer sur les événements intervenus
après cette date. Même si l’enjeu des incidents en question, en la présente affaire, ne porte pas à de
grandes conséquences, il n’en demeure pas moins que, en se livrant à une interprétation extensive du
consentement à sa juridiction en vertu du pacte de Bogotá, la Cour prend le risque d’ébranler l’un
des piliers de sa relation avec les Etats parties, en vertu du Statut.

                                                   -3-

      12. En conséquence de ce qui précède, j’ai voté également contre le deuxième point du
dispositif, relatif aux violations par la Colombie des droits souverains et de la juridiction du
Nicaragua (par. 261, point 2)).


       13. J’ai voté de même contre le troisième point du dispositif relatif à l’octroi des permis de
pêche par la Colombie (par. 261, point 3)). En effet, d’une part, la Cour n’aurait pas dû, là aussi, se
prononcer sur certains incidents allégués, puisqu’ils sont intervenus après la date critique du
27 novembre 2013. D’autre part, la Cour ne s’est pas appuyée sur des preuves à même de démontrer
que la Colombie avait délivré des permis de pêche relatifs à la ZEE du Nicaragua. La Cour se réfère
à certaines résolutions en faisant valoir que la Colombie continue d’affirmer «le droit d’autoriser des
activités de pêche dans certaines parties de la zone économique exclusive du Nicaragua» (par. 119).
Mais ceci ne démontre pas que la Colombie a autorisé la pêche dans la zone attribuée au Nicaragua
en octroyant des permis à cet effet.


       14. Enfin, j’ai voté contre le septième point du dispositif, selon lequel les lignes de base droites
du Nicaragua ne sont pas conformes au droit international coutumier (par. 261, point 7)). Il s’agit, en
l’espèce, d’une demande reconventionnelle portant sur les allégations de violation des droits
souverains et des espaces maritimes de la Colombie en raison du recours aux lignes de base droites
par le Nicaragua. A mon avis, la Cour ne pourrait apprécier la conformité des lignes de base droites
du Nicaragua au droit international que si la Colombie était à même de prouver que le tracé de lignes
de base droites par le Nicaragua portait spécialement atteinte à ses propres droits dans sa zone
économique exclusive.


       15. Le Nicaragua a soutenu devant la Cour que le tracé des lignes de base droites, opéré par le
décret 33-2013, ne remettait pas en cause la délimitation des espaces maritimes effectuée en 2012 et
qu’il n’a pas eu pour effet de repousser vers l’est la limite extérieure de sa zone économique
exclusive.


        16. L’article 7 de la convention des Nations Unies sur le droit de la mer (ci-après la
«CNUDM») pose des conditions pour le tracé des lignes de base droites par l’Etat côtier. Il revient à
chaque Etat de les apprécier et d’en tenir compte. Avec pour limitation que «[l]a méthode des lignes
de base droites ne peut être appliquée par un Etat de manière telle que la mer territoriale d’un autre
Etat se trouve coupée de la haute mer ou d’une zone économique exclusive» (art. 7, par. 6). Certes,
la Cour a mis l’accent sur le fait que les lignes de bases droites «transforment en eaux intérieures
certains espaces qui, autrement, auraient fait partie de sa mer territoriale ou de sa zone économique
exclusive, et transforment en mer territoriale certains espaces qui, autrement, auraient fait partie de
sa zone économique exclusive» (par. 259). Elle a ajouté que «[l]’établissement de ces lignes limite
les droits dont les navires colombiens auraient pu jouir dans ces espaces» (ibid.). Je considère qu’une
telle limitation concerne la Colombie au même titre que tous les autres Etats. Par conséquent, elle ne
peut pas être considérée comme un Etat spécialement atteint, soit un Etat lésé, au titre du droit de la
responsabilité internationale, par le tracé de ses lignes de bases droites du Nicaragua (article 42 des
Articles de la Commission du droit international sur la responsabilité de l’Etat pour fait
internationalement illicite). Ce n’est, en effet, qu’à ce titre que la Colombie aurait pu faire prévaloir
devant la Cour ses allégations de violation de ses droits souverains et de ses espaces maritimes, en
raison du recours aux lignes de base droites par le Nicaragua.


       17. En accédant à la demande de la Colombie, la Cour crée un précédent qui peut entraîner
une multiplication des recours de ce genre, dans la mesure où il y a un certain nombre de tracés de
lignes de base droites qui ne sont pas tout à fait conformes aux critères qui figurent à l’article 7 de la
CNUDM. Les cartes ou listes des coordonnées géographiques relatives au tracé des lignes de base

                                                -4-

sont adressées, au titre de l’article 16 de la CNUDM, au Secrétaire général des Nations Unies et elles
reçoivent ainsi toute la publicité nécessaire auprès des autres Etats. C’est par la voie diplomatique
que des pays côtiers ont émis des protestations contestant certains tracés.




                                                      (Signé)    Mohamed BENNOUNA.

                                           ___________

